DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one liquid containing unit is provided between an end of the first medium containing unit and an end of the second medium containing unit in front view must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3, as written, it is unclear how the first and second medium containing unit, which are vertically located, one on top of the other can have the at least one liquid containing unit is provided between an end of the first medium containing unit and an end of the second medium containing unit in front view.  As interpreted, the claim limitation (last paragraph) describes two medium containing units on the same plane, that has at least one liquid containing unit between the two medium containing units.  Further, since the drawings do not depict this arrangement, it is not clear how to reconcile the prior claim language with the broadest reasonable interpretation of the last paragraph of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2020/0047507 to Nakai et al. “Nakai”
With regard to Claim 1, Nakai teaches (fig. 1) a recording apparatus (1), comprising:
	a plurality of medium containing units (5A and 5B) that is provided along a vertical direction and contains a medium (S) before recording [0032];
	a liquid ejecting head (8) that performs recording by ejecting liquid toward the medium [0035]; and
	at least one liquid containing unit (14) that contains the liquid [0036]; wherein
	the plurality of medium containing units (5A and 5B) includes
	a first medium containing unit (5A) located at an uppermost position, and
	a second medium containing unit (5B) located below the first medium containing unit,
	a size of the first medium containing unit (5A) in a medium feeding-out direction (X), in which the medium is fed out, is smaller than a size of the second medium containing unit (5B) in the medium feeding-out direction (X), and
	the at least one liquid containing unit (14) is provided above the second medium containing unit (5B) in such a way as to overlap with the first medium containing unit (5A) in the vertical direction (Z) when viewed from the side surface (fig. 1).
	With regard to Claim 2, Nakai teaches (fig. 1) comprising as the liquid containing unit:
	a first liquid containing unit (14) that contains the liquid before ejection from the liquid ejecting head (8); and
	a second liquid containing unit (224) that contains the liquid as waste liquid after ejection from the liquid ejecting head (8) [0071-0072]; wherein
	the first liquid containing unit (14) and the second liquid containing unit (224) are provided above the second medium containing unit (5B) in such a way as to overlap with the first medium containing unit (5A) in the vertical direction when viewed from the side surface ([0072] and (fig. 1)).
With regard to Claim 4, Nakai teaches further comprising:
	a cap unit (10) that includes a capping portion and is configured to switch between a capping position and a distanced position, the capping portion being configured to cap the liquid ejecting head, the capping position being a position where the capping portion caps the liquid ejecting head, the distanced position being a position where the capping portion is away from the liquid ejecting head [0092]; wherein, 
when the cap unit (10) is located at the distanced position, the second liquid containing unit (224) is located at a position that is closer to the cap unit (10) than the first liquid containing unit (14) is (figs. 1, 9A-9C and 11A-11B).
With regard to Claim 6, Nakai teaches wherein a number of sheets of the medium which the first medium containing unit (5A) is able to accommodate is larger than a number of sheets of the medium which the second medium containing unit (5B) is able to accommodate [0032].
With regard to Claim 8, Nakai teaches wherein a size of a largest-sized medium in the medium feeding out direction among sizes which the first medium containing unit is able to accommodate corresponds to a longer side of an A4-sized medium, and a size of a largest-sized medium in the medium feeding-out direction among sizes which the second medium containing unit is able to accommodate corresponds to a longer side of an A3-sized medium [0032].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 3, 5, 7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claims 3, 5, 7 and 9 is the inclusion of the limitations the at least one liquid containing unit is provided between an end of the first medium containing unit and an end of the second medium containing unit in front view.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 10-12 is the inclusion of the limitations the at least one liquid containing unit provided in such a way as to overlap with the first medium containing unit in the vertical direction is hidden behind the exterior member when the first medium containing unit is attached to the apparatus body, and becomes exposed to an outside when the first medium containing unit is drawn out of the apparatus body.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2019155734 A discloses the printing apparatus of the present invention includes: an openable cover that covers a head holder that mounts a print head detachably and an ink tank, detachable from the apparatus, configured to store ink to be supplied to the print head; a lock unit capable of switching between a lock state where the cover is fixed to a closed position and an unlocked state where the cover is not fixed to the closed position; and a control unit configured to control, in a case of receiving instructions to detach the ink tank, the lock unit to switch to the unlocked state after controlling a holder moving unit to move the head holder to a position at which the print head is undetachable, as well as controlling a pressurizing supply unit to stop pressurization and supply ink from the ink tank to the print head.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853